      Case 1:21-cr-00070-DHB-BKE Document 1 Filed 09/13/21 Page 1 of 3


                                                                                         FILED
                                                                             John E. Triplett, Clerk of Court
                                                                               United States District Court
                     UNITED STATES DISTRICT COURT                          By jburrell at 5:10 pm, Sep 13, 2021
                     SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION

UNITED STATES OF AMERICA                   ) INFORMATION NO.              FU
                                           )
              v.                           ) 18 U.S.C. § 1001(a)
                                           ) False Statements
ENOCH ELLER, JR.                           )

THE UNITED STATES ATTORNEY CHARGES THAT:

                                   COUNT ONE
                                  False Statements
                                 18 U.S.C. § 1001(a)

      From in or about March 2020 through in or about June 2021, within the

Augusta and Dublin Divisions of the Southern District of Georgia, the defendant,

                               ENOCH ELLER, JR.,

then being a United States Probation Officer with the United States Probation Office

(USPO), Southern District of Georgia, in matters within the jurisdiction of the

judicial branch of the Government of the United States, did knowingly and willfully

make and use false writings and documents knowing the same to contain materially

false, fictitious, and fraudulent statements and entries. Specifically:

      (1)    Defendant completed and submitted written entries to USPO through

their Probation and Pretrial Services Automated Case Tracking System (PACTS)

falsely reporting that, for certain individuals on pretrial release over whom he had

supervisory duties, urine specimens had been collected and tested negative, when in

fact, as Defendant then and there well knew, he did not perform such drug testing;
      Case 1:21-cr-00070-DHB-BKE Document 1 Filed 09/13/21 Page 2 of 3




      (2)   Defendant completed and submitted written entries to USPO through

PACTS claiming that he had personal contacts with certain individuals on pretrial

release over whom he had supervisory duties, when in fact, as Defendant then and

there well knew, such personal contacts did not occur; and

      (3)   Defendant completed and submitted to USPO a document titled Bond

Supervision Information for Officer Attending Court Only, wherein Defendant

represented that an individual on pretrial release had undergone urinalysis on four

occasions, most recently on June 7, 2021, when in fact, as Defendant then and there

well knew, urinalysis was neither performed on that date nor on the number of

occasions represented.

     All done in violation of Title 18, United States Code, Section 1001(a)(3).




                                          2
Case 1:21-cr-00070-DHB-BKE Document 1 Filed 09/13/21 Page 3 of 3
